Case 3:18-cv-00855-DJH-CHL Document 9 Filed 03/08/19 Page 1 of 4 PageID #: 33




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                               AT LOUISVILLE

                       CIVIL ACTION NO. 3:18CV-855-JHM


LARRY WOODS                                                                   PLAINTIFF

VS.

TARGET CORPORATION                                                          DEFENDANT


                                SCHEDULING ORDER

       A scheduling conference was conducted in this action on February 28, 2019, with

the undersigned presiding. Kevin M. Monsour participated on behalf of the plaintiff.

Terri Borroughs participated on behalf of the defendant. The Court has reviewed the

joint report submitted by the parties of their proposed litigation plan, has considered the

statements by counsel during the conference, and pursuant to Fed. R. Civ. P. 16, does

HEREBY ORDER AND ADJUDGE AS FOLLOWS:

       (1)    Initial disclosures required of Fed. R. Civ. P. 26(a)(1) shall be completed

no later than March 29, 2019. The parties are under a continuing duty to supplement

their disclosures and responses as required by Rule 26(e) whenever necessary during the

entire course of this litigation. Supplementations shall be made within thirty days of first

learning of the need to supplement, but no later than December 3, 2019.

       (2)    The parties are hereby informed that no witness not previously

disclosed as one likely to have discoverable information under Fed. R. Civ. P.
1|Page
Case 3:18-cv-00855-DJH-CHL Document 9 Filed 03/08/19 Page 2 of 4 PageID #: 34




26(a)(1)(A)(i), and no exhibit which has not been provided under Fed. R. Civ. P.

26(a)(1)(A)(ii), shall be allowed on the final witness and exhibit list, unless the

failure was substantially justified or is harmless. The Court will order the filing of

final witness and exhibit lists when this case is set for trial.

       (3)     No later than August 30, 2019, counsel for the Plaintiff shall disclose the

identity of any person who may be used at trial to provide expert testimony under Fed. R.

Civ. P. 26(a)(2)(A) and shall submit written reports from any expert witnesses who are

retained or specially employed as required by Fed. R. Civ. P. 26(a)(2)(B).

       (4)     No later than October 30, 2019, counsel for the Defendant shall disclose

the identity of any person who may be used at trial to provide expert testimony under

Fed. R. Civ. P. 26(a)(2)(A) and shall submit written reports from any expert witnesses

who are retained or specially employed as required by Fed. R. Civ. P. 26(a)(2)(B).

       (5)     No later than August 20, 2019, the parties shall file all motions to join

additional parties and motions to amend the pleadings.

       (6)     No later than January 3, 2020, the parties shall complete all pretrial

discovery of any kind, including discovery depositions of all expert witnesses. All

written discovery requests shall be submitted to the opposing parties so that the due date

is in advance of the discovery deadline. The limitations placed on discovery by the

parties as set out in their joint report are hereby adopted by the Court.          Motions

pertaining to unresolved discovery and scheduling disputes may not be filed without

first having a joint telephonic conference with the Magistrate Judge arranged
2|Page
Case 3:18-cv-00855-DJH-CHL Document 9 Filed 03/08/19 Page 3 of 4 PageID #: 35




through his case manager, Theresa Burch (theresa_burch@kywd.uscourts.gov).

Any agreed amendments to the Scheduling Order shall be submitted to the Court in

the form of an agreed order. ALL MOTIONS PERTAINING TO DISCOVERY

SHALL BE FILED NO LATER THAN FIFTEEN (15) DAYS AFTER THE CLOSE

OF ALL DISCOVERY.

              Non-waiver of attorney-client privilege or work-product protection.

Pursuant to Fed. R. Evid. 502(d), neither the attorney-client privilege nor work-product

protection are waived by disclosure connected with this litigation. Further, the disclosure

in this action shall not operate as a waiver in any other federal or state proceeding. As

defined in Fed. R. Evid. 502(g), “attorney-client privilege” means the protection that

applicable law provides for confidential attorney-client communications; and “work-

product protection” means the protection that applicable law provides for tangible

material (or its intangible equivalent) prepared in anticipation of litigation or for trial.

              Unless otherwise agreed to by counsel, the use of all deposition testimony

shall be governed by Fed. R. Civ. P. 32, and all depositions taken for trial purposes only

shall be completed not later than 60 days prior to trial.

       (7)    No later than March 1, 2020, counsel for the parties shall file all

dispositive motions. This same date is the filing deadline for motions related to the

admissibility of expert testimony pursuant to Federal Rule of Evidence 702 (Daubert

motions).



3|Page
Case 3:18-cv-00855-DJH-CHL Document 9 Filed 03/08/19 Page 4 of 4 PageID #: 36




      (8)     The Court will conduct a telephonic status conference thirty (30) days prior

to the close of discovery. Counsel shall jointly contact case manager Theresa Burch

no later than forty-five (45) days prior to the discovery deadline to schedule the

conference.

      (9)     Counsel shall jointly contact Ms. Burch via email no later than March 29,

2019 to schedule a settlement conference.

      ENTERED this 7th day of March 2019

                                         ENTERED BY ORDER OF COURT:
                                         COLIN H. LINDSAY
                                         UNITED STATES MAGISTRATE JUDGE
                                         VANESSA L. ARMSTRONG, CLERK
                                         By: /s/ Theresa L. Burch – Deputy Clerk


Copies to:    Counsel of Record


:20




4|Page
